  8:20-cv-00279-LSC-MDN Doc # 58 Filed: 09/14/20 Page 1 of 4 - Page ID # 164




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 GREEN PLAINS TRADE GROUP LLC,                )
 GREEN PLAINS INC.,                           )
 GREEN PLAINS WOOD RIVER LLC,                 )
 GREEN PLAINS ORD LLC,                        )
 GREEN PLAINS ATKINSON LLC,                   )
 GREEN PLAINS CENTRAL CITY LLC,               )
 GREEN PLAINS YORK LLC,                       )
 GREEN PLAINS SHENANDOAH LLC,                 )
 GREEN PLAINS OTTER TAIL LLC,                 )
 GREEN PLAINS FAIRMONT LLC,                   )
 GREEN PLAINS HEREFORD LLC,                   )   Case No. 8:20-cv-00279-LSC-MDN
 GREEN PLAINS MOUNT VERNON LLC,               )
 GREEN PLAINS MADISON LLC,                    )   Hon. Laurie Smith Camp
 GREEN PLAINS HOPEWELL LLC,                   )
 GREEN PLAINS SUPERIOR LLC,                   )   Magistrate Judge Hon. Michael D. Nelson
 GREEN PLAINS OBION LLC,                      )
 GREEN PLAINS BLUFFTON LLC,                   )   ORAL ARGUMENT REQUESTED
 individually and on behalf of all others     )
 similarly situated,                          )
                                              )
                       Plaintiffs             )
                                              )
               v.                             )
                                              )
 ARCHER DANIELS MIDLAND                       )
 COMPANY,                                     )
                                              )
                       Defendant.


              ADM’S MOTION TO TRANSFER VENUE OF PLAINTIFFS’
               CLASS ACTION COMPLAINT UNDER 28 U.S.C. § 1404(a)

       Pursuant to 28 U.S.C. § 1404(a), Defendant Archer Daniels Midland Company (“ADM”)

moves to transfer Plaintiffs Green Plains Trade Group LLC, Green Plains Inc., Green Plains Wood

River LLC, Green Plains ORD LLC, Green Plains Atkinson LLC, Green Plains Central City LLC,

Green Plains York LLC, Green Plains Shenandoah LLC, Green Plains Otter Tail LLC, Green

Plains Fairmont LLC, Green Plains Hereford LLC, Green Plains Mount Vernon LLC, Green Plains
  8:20-cv-00279-LSC-MDN Doc # 58 Filed: 09/14/20 Page 2 of 4 - Page ID # 165




Madison LLC, Green Plains Hopewell LLC, Green Plains Superior LLC, Green Plains Obion LLC,

and Green Plains Bluffton LLC’s (collectively “Green Plains”) Class Action Complaint to the

Central District of Illinois. As explained in detail in the accompanying memorandum in support,

this case should be transferred to the Central District of Illinois because it is a proper venue and

has personal jurisdiction over ADM. Moreover, the interests of justice and the convenience of the

parties and witnesses favor transfer. The first-to-file rule also supports transfer because a

substantially similar case already pending in the Central District of Illinois was filed 10 months

prior and a second case was filed in the jurisdiction in July. Defendant requests oral argument in

order to respond to any questions the Judge may have about any of the issues raised in the

accompanying memorandum.

       Wherefore, Defendant respectfully requests that this Court transfer this case to the Central

District of Illinois. If this Court declines to transfer, ADM respectfully urges this Court to dismiss

this case with prejudice for the reasons stated in ADM’s motion to dismiss.



Dated: September 14, 2020                      Respectfully Submitted,

                                               ARCHER DANIELS MIDLAND COMPANY

                                               s/ John P. Passarelli
                                               John P. Passarelli, Bar No. 16108
                                               James M. Sulentic, Bar No. 19610
                                               Maggie L. Ebert, Bar No. 24394
                                               Attorneys for Defendant
                                               KUTAK ROCK LLP
                                               The Omaha Building
                                               1650 Farnam Street
                                               Omaha, NE 68102
                                               Telephone: (402) 346-6000
                                               Fax: (402) 346-1148
                                               john.passarelli@kutakrock.com
                                               james.sulentic@kutakrock.com
                                               maggie.ebert@kutakrock.com




                                                  2
8:20-cv-00279-LSC-MDN Doc # 58 Filed: 09/14/20 Page 3 of 4 - Page ID # 166



                                 Stephen V. D’Amore
                                 Scott P. Glauberman
                                 Samantha M. Lerner
                                 Reid F. Smith
                                 Attorneys for Defendant
                                 WINSTON & STRAWN LLP
                                 35 West Wacker Drive
                                 Chicago, Illinois 60601
                                 sdamore@winston.com
                                 sglauberman@winston.com
                                 slerner@winston.com
                                 rfsmith@winston.com
                                 T: (312) 558-5600
                                 F: (312) 558-5700

                                 Counsel for Defendant Archer Daniels Midland
                                 Company




                                    3
  8:20-cv-00279-LSC-MDN Doc # 58 Filed: 09/14/20 Page 4 of 4 - Page ID # 167




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically field the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to the

following:

David A. Domina
DOMINA LAW GROUP PC LLO
2425 South 144th Street
Omaha, Nebraska 68144
Tel.: (402) 493-4100
ddomina@dominalaw.com

Adam J. Levitt
John E. Tangren
Mark S. Hamill
DICELLO LEVITT GUTZLER LLC
Ten North Dearborn Street, Sixth Floor
Chicago, Illinois 60602
Tel.: (312) 214-7900
alevitt@dicellolevitt.com
jtangren@dicellolevitt.com
mhamill@dicellolevitt.com

Greg G. Gutzler
DICELLO LEVITT GUTZLER LLC
444 Madison Avenue, Fourth Floor
New York, New York 11022
Tel.: (646) 933-1000
ggutzler@dicellolevitt.com

                                            s/ John P. Passarelli
                                            John P. Passarelli, Bar No. 16108
